OPINION — AG — QUESTION(1): "IS LITIGATION FEE APPLICABLE TO A JUDGEMENT OF A COURT OF RECORD IN THIS, EXCEPT COUNTY COURTS, WHEN A  CERTIFIED COPY OF SUCH JUDGEMENT IS TENDERED TO THE COURT CLERK FOR FILING IN A COUNTY OTHER THAN THE COUNTY WHEREIN THE JUDGEMENT WAS RENDERED?" — NEGATIVE QUESTION(2): "IS SAID LITIGATION FEE APPLICABLE ARE COURT CLERKS AUTHORIZED TO ENTER UPON THEIR DOCKETS THE $5.00 LITIGATION FEE PROVIDED IN 74 O.S. 1961 288 [74-288], IN EACH CASE BROUGHT IN THE DISTRICT OR SUPERIOR COURT FOR OR ON BEHALF OF THE STATE, AND COLLECT THE SAME AS PART OF THE COSTS IF SUCH COSTS ARE ASSESSED AGAINST ONE OR ORE INDIVIDUAL DEFENDANTS ON FINAL DETERMINATION THEREOF.?" — NEGATIVE CITE: 74 O.S. 1961 286-290 [74-286] — [74-290], OPINION NO. AUGUST 17, 1959 — ROGERS (FRED HANSEN)